Case 18-33967-bjh11 Doc 913 Filed 04/10/19                    Entered 04/10/19 16:05:00              Page 1 of 6



Trey A. Monsour                                              Jeremy R. Johnson (Admitted Pro Hac Vice)
State Bar No. 14277200                                       Polsinelli PC
Polsinelli PC                                                600 3rd Avenue, 42nd Floor
2950 N. Harwood, Suite 2100                                  New York, New York 10016
Dallas, Texas 75201                                          Telephone: (212) 684-0199
Telephone: (214) 397-0030                                    Facsimile: (212) 684-0197
Facsimile: (214) 397-0033                                    jeremy.johnson@polsinelli.com
tmonsour@polsinelli.com


COUNSEL TO THE DEBTORS AND
DEBTORS IN POSSESSION

                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

                                                       §
In re:                                                 §      Chapter 11
                                                       §
Senior Care Centers, LLC, et al.,1                     §      Case No. 18-33967 (BJH)
                                                       §
                          Debtors.                     §      (Jointly Administered)
                                                       §

                  NOTICE OF AGENDA OF MATTERS SCHEDULED
                 FOR HEARING ON APRIL 12, 2019 AT 9:00 A.M. (CT)

MATTERS GOING FORWARD

1.       Third Omnibus Motion for Entry of an Order (I) Authorizing the Debtors to Reject
         Certain Unexpired Leases and Executory Contracts and (II) Granting Certain Related
         Relief [Docket No. 448; Filed: 1/29/2019]

         Objection Deadline: February 19, 2019

         Related Documents(s):

                 a)       Omnibus Notice of Hearing [Docket No. 451; Filed: 1/30/2019]

                 b)       Supplemental Exhibit to the Debtors' Third Omnibus Motion for Entry of
                          an Order (I) Authorizing the Debtors to Reject Certain Unexpired Leases

1
   The Debtors in the Chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are set forth in the Order (I) Directing Joint Administration of Chapter 11 Cases, and (II) Granting Related
Relief [Docket No. 569] and may also be found on the Debtors’ claims agent’s website at
https://omnimgt.com/SeniorCareCenters. The location of the Debtors’ service address is 600 North Pearl Street,
Suite 1100, Dallas, Texas 75201.


68133560.2
Case 18-33967-bjh11 Doc 913 Filed 04/10/19            Entered 04/10/19 16:05:00        Page 2 of 6



                        and Executory Contracts, and (II) Granting Certain Related Relief [Docket
                        No. 472; Filed: 2/6/2019]

         Responses Received:

                   a)   Limited Objection of GLS Hospice Properties, LLC to Third Omnibus
                        Motion for Entry of an Order (I) Authorizing the Debtors to Reject Certain
                        Unexpired Leases and Executory Contracts, and (II) Granting Certain
                        Related Relief [Docket No. 503; Filed: 2/13/2019]

                   b)   Response and Limited Objection of 1717 West 6th Street (TX), LLC to
                        Debtors’ Third Omnibus Motion (I) Authorizing the Debtors to Reject
                        Certain Unexpired Leases and Executory Contracts, and (II) Granting
                        Certain Related Relief [Docket No. 504; Filed: 2/13/2019]

                   c)   Response and Objection of Saddleback Sundance, LLC and Saddleback
                        Park Valley, LLC to Third Omnibus Motion for Entry of an Order (I)
                        Authorizing the Debtors to Reject Certain Unexpired Leases and
                        Executory Contracts, and (II) Granting Certain Related Relief [Docket No.
                        505; Filed: 2/13/2019]

                   d)   BBA Heath Realty, LLC’s Response to Third Omnibus Motion for Entry
                        of an Order (I) Authorizing the Debtors to Reject Certain Unexpired
                        Leases, and (II) Granting Related Relief [Docket No. 532; Filed
                        2/19/2019]

                   e)   OLP Wyoming Springs, LLP’s Response to Debtors’ Third Omnibus
                        Motion to Reject Certain Unexpired Leases and Executory Contracts
                        [Docket No. 533; Filed 2/19/2019]

                   f)   Round Rock Business Park, L.P., d/b/a ParkWest Corporate Centers’s
                        Response to Debtors’ Third Omnibus Motion to Reject Certain Unexpired
                        Leases and Executory Contracts [Docket No. 534; Filed 2/19/2019]

                   g)   Debtors’ Omnibus Response to Various Objections to the Debtors’ Third
                        Omnibus Motion for Entry of an Order (I) Authorizing the Debtors to
                        Reject Unexpired Leases and Executory Contracts, and (II) Granting
                        Certain Related Relief [Docket No. 538; Filed 2/20/2019]

                   h)   Brief In Support of Response to Debtors’ Third Omnibus Motion to Reject
                        Certain Unexpired Leases and Executory Contracts [Docket No. 628;
                        Filed 3/04/2019]

                   i)   Debtors’ Memorandum of Law Regarding the Debtors’ Obligation to Pay
                        Annual Taxes Pursuant to Bankruptcy Code Section 365(d)(3) [Docket
                        No. 629; Filed 3/04/2019]

         Status:        This matter will go forward and the Court will issue an oral ruling.

                                                  2
68133560.2
Case 18-33967-bjh11 Doc 913 Filed 04/10/19             Entered 04/10/19 16:05:00         Page 3 of 6



2.       Motion of Debtors’ to Extend Deadline to Assume or Reject Unexpired Leases and Non-
         Residential Real Property [Docket No. 592; Filed: 2/28/2019]

         Objection Deadline: March 1, 2019

         Related Documents(s):

                   a)   Notice of Hearing [Docket No. 753; Filed: 3/25/2019]

                   b)   Order Extending the Deadline to Assume or Reject Unexpired Leases of
                        Nonresidential Real Property [Docket No. 820; Filed 04/01/2019]

         Response(s) Received:

                   a)   Objection to Debtors’ Motion to Extend Deadline to Assume or Reject
                        Unexpired Leases and Nonresidential Real Property [Docket No. 732;
                        Filed 3/20/2019]

                   b)   Amended Objection to Debtors’ Motion to Extend Deadline to Assume or
                        Reject Unexpired Leases and Nonresidential Real Property [Docket No.
                        733; Filed 3/20/2019]

                   c)   Lancaster Pollard Mortgage Company LLC’s Objection to Motion of
                        Debtors for Entry of an Order Extending the Deadline to Assume or Reject
                        Unexpired Leases and Nonresidential Real Property [Docket No. 736;
                        Filed 3/20/2019]

         Status:        This matter will go forward with respect to Granite Landlords.

3.       Application for Administrative Expenses Claim Filed by Granite Landlords [Docket No.
         640; Filed: 3/05/2019]

         Objection Deadline: April 3, 2019

         Related Documents(s):

                   a)   Notice of Hearing [Docket No. 753; Filed: 3/25/2019]

         Response(s) Received:

                   a)   Objection of the Official Committee of Unsecured Creditors of Senior
                        Care Centers, LLC, et al. to the Granite Landlords’ Applications for
                        Administrative Expense Claim and Motion for the Entry of An Order
                        Granting Adequate Protection [Docket No. 858; Filed 4/03/2019]

         Status:        This matter will go forward.

4.       Motion for Adequate Protection filed by Granite Landlords [Docket No. 641; Filed:
         3/07/2019]

                                                 3
68133560.2
Case 18-33967-bjh11 Doc 913 Filed 04/10/19             Entered 04/10/19 16:05:00   Page 4 of 6



         Objection Deadline: April 3, 2019

         Related Documents(s):

                   a)   Notice of Hearing [Docket No. 753; Filed: 3/25/2019]

         Response(s) Received:

                   a)   Objection of the Official Committee of Unsecured Creditors of Senior
                        Care Centers, LLC, et al. to the Granite Landlords’ Applications for
                        Administrative Expense Claim and Motion for the Entry of An Order
                        Granting Adequate Protection [Docket No. 858; Filed 4/03/2019]

         Status:        This matter will go forward.

5.       Motion of G-Debtors for Entry of an Order Approving Compromise and Settlement
         Pursuant to Bankruptcy Rule 9019 and Granting Related Relief [Docket No. 902; Filed
         4/09/2019]

         Objection Deadline: April 11, 2019

         Related Documents(s):

                   a)   Motion for Setting and Request for Expedited Hearing [Docket No. 903;
                        filed 4/09/2019]

                   b)   Supplement to Motion of G-Debtors for Entry of an Order Approving
                        Compromise and Settlement Pursuant to Bankruptcy Rule 9019 and
                        Granting Related Relief [Docket No. 908; Filed 4/10/2019]

                   c)   Notice of Hearing [Docket No. 909; Filed 4/10/2019]

         Response(s) Received:

                   a)   None

         Status:        This matter will go forward.

6.       Motion of Debtors for Entry of an Order (I) Approving Settlement Agreement and (II)
         Granting Related Relief [Docket No. 836; Filed: 3/07/2019]

         Objection Deadline: April 8, 2019

         Related Documents(s):

                   a)   Motion for Expedited Consideration of the Motions of the Debtors for
                        Entry of an Order Approving Settlement Agreement and Transfer of
                        Operations Pursuant to Operations Transfer Agreements [Docket No. 860;
                        Filed: 4/04/2019]

                                                 4
68133560.2
Case 18-33967-bjh11 Doc 913 Filed 04/10/19          Entered 04/10/19 16:05:00       Page 5 of 6



                b)     Notice of Hearing [Docket No. 871; Filed 4/05/2019]

                c)     Omnibus Certificate of No Objection on Certain Motions [Docket No.
                       912; Filed 4/10/2019]

         Response(s) Received:

                a)     None

         Status:       A certificate of no objection has been filed with the Court attached with
         redline comparison of the proposed orders and the proposed orders. No hearing is
         necessary unless the Court directs otherwise.

7.       Motion of Debtors for Entry of An Order (I) Approving Form of Operations Transfer
         Agreement, (II) Authorizing Transfer of the Operations and Related Assets of Certain
         Facility Free and Clear of All Liens, Claims, Encumbrances, and Interests, and (II)
         Granting Related Relief [Docket No. 837; Filed: 3/07/2019]

         Objection Deadline: April 8, 2019

         Related Documents(s):

                a)     Motion for Expedited Consideration of the Motions of the Debtors for
                       Entry of an Order Approving Settlement Agreement and Transfer of
                       Operations Pursuant to Operations Transfer Agreements [Docket No. 860;
                       Filed: 4/04/2019]

                b)     Notice of Hearing [Docket No. 871; Filed 4/05/2019]

                c)     Certificate of Service [Docket No. 879; Filed 4/08/2019]

                d)     Omnibus Certificate of No Objection on Certain Motions [Docket No.
                       912; Filed 4/10/2019]

         Response(s) Received:

                a)     Creditor Travis County Objection to Motion Sell Property Free and Clear
                       of Liens under Section 363(f) [Docket No. 891; Filed 4/08/2019]

         Status:       A certificate of no objection has been filed with the Court attached with
         redline comparison of the proposed orders and the proposed orders. No hearing is
         necessary unless the Court directs otherwise.




                                                5
68133560.2
Case 18-33967-bjh11 Doc 913 Filed 04/10/19    Entered 04/10/19 16:05:00      Page 6 of 6



Dated: April 10, 2019                       Respectfully submitted,
       Dallas, Texas
                                            POLSINELLI PC

                                            /s/     Trey A. Monsour
                                            Trey A. Monsour
                                            State Bar No. 14277200
                                            2950 N. Harwood, Suite 2100
                                            Dallas, Texas 75201
                                            Telephone: (214) 397-0030
                                            Facsimile: (214) 397-0033
                                            tmonsour@polsinelli.com

                                            -and-

                                            Jeremy R. Johnson (Admitted Pro Hac Vice)
                                            600 3rd Avenue, 42nd Floor
                                            New York, New York 10016
                                            Telephone: (212) 684-0199
                                            Facsimile: (212) 684-0197
                                            jeremy.johnson@polsinelli.com

                                            Counsel to the Debtors and Debtors in
                                            Possession




                                        6
68133560.2
